DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The previous 35 USC 112 rejections have been withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (JPH0259216 A), as submitted on Applicant's Information Disclosure Statement on 19 June 2020.
In regards to claim(s) 1, Matsumoto discloses a method of electrochemical erosion of material from a workpiece (work 3; abstract) comprising placing a cylindrical shaped electrolyte carrier with a longitudinal axis formed of a sponge (6; a cylinder fitting within the cylindrical jig 4; “cylindrical polishing tool 6”; see p. 2, end of 2nd paragraph; abstract; Fig. 1) on the workpiece, delivering electrolyte (an electrolyte made up of dispersing abrasive grains … is poured in; abstract) to the electrolyte carrier, creating a negative potential on the electrolyte carrier (“metallic cylindrical jig 4 is ratably installed on the upper part being apparat at the specified interval and charged to (-)”; abstract) and moving the workpiece and the electrolyte carrier in a mechanically guided relative movement between each other, wherein the movement is predetermined by a mechanical connection between a holder (1; Fig. 1; p. 2, 2nd paragraph) for the workpiece and the electrolyte carrier (jig 4 is rotated … the polishing tool 6 is rotated integrally with this while the workpiece 3 is in contact; p. 2, 2nd paragraph).  In regards to the electrolyte going radially outward through the pores of the electrolyte carrier, Matsumoto discloses that “The electrolyte solution is supplied to the work 3 through the internal communication space of the polishing tool 6” (p. 2; end of 2nd 7, which has a smaller diameter than the diameter of the cylindrical polishing tool 6.  Thus, in order for the electrolyte to flow, the electrolyte must necessarily flow radially outward as the end of the polishing tool 6 is abutted against the workpiece 3.  Matsumoto discloses the hollow part 7 (Fig. 3) is the supply pipe (top paragraph of p. 3) and that it rotates with the polishing tool 6 (top paragraph of p. 3; “the jig 4 is rotatably and reciprocally arranged in the work (pipe) 3, and the polishing tool 6 rotates and reciprocates integrally with the jig 4.”)
In regards to claim(s) 2, Matsumoto discloses that the electrolyte carrier is adapted to the surface structure of the workpiece (pipe 3; Fig. 3) to create a cross section which coincides with at least one desired contour (“The shape is not limited, and it may be a three-dimensional object having irregularities on the surface of a long object having a pipe or pipe shape” – p. 1, 2nd paragraph), with at least one degree of freedom of movement (“However, the jig may be reciprocated back and forth and left and right without being rotated, if necessary” – p. 3, 2nd paragraph).
In regards to claim(s) 3-4, Matsumoto discloses a pipe (3, a cylinder; Fig. 3) of which the internal space is a hole
In regards to claim(s) 5, Matsumoto discloses the jig may be reciprocated back and forth and left and right (p. 3, 2nd paragraph) and thus creating a groove on the flat surface of workpiece 3 (Fig. 1) or grooves would be formed by the spaced geometry of the polishing tool 6 in Figs. 3-4.
In regards to claim(s) 6, Matsumoto discloses relative linear and/or rotational movement of the electrolyte carrier (p. 3, 2nd paragraph).
In regards to claim(s) 10, Matsumoto discloses a device for electrochemical erosion of material form a workpiece (abstract; Fig. 1) comprising a holder (1; Fig. 1), a cylindrical shaped electrolyte carrier with a longitudinal axis formed of a sponge (6; a cylinder fitting within the cylindrical jig 4; “cylindrical polishing tool 6”; see p. 2, end of 2nd paragraph; abstract; Fig. 1) and impregnated with electrolyte, a electrolyte delivery system (an electrolyte made up of dispersing abrasive grains … is poured in; abstract) to the electrolyte carrier, a voltage source creating a negative potential on the electrolyte carrier (“metallic cylindrical jig 4 is ratably installed on the upper part being apparat at the specified interval and charged to (-)”; abstract), and a mechanical connection moving the workpiece/holder and the electrolyte carrier in a mechanically guided relative movement between each other, wherein the movement is predetermined by nd paragraph) for the workpiece and the electrolyte carrier (jig 4 is rotated … the polishing tool 6 is rotated integrally with this while the workpiece 3 is in contact; p. 2, 2nd paragraph).  In regards to the electrolyte going radially outward through the pores of the electrolyte carrier, Matsumoto discloses that “The electrolyte solution is supplied to the work 3 through the internal communication space of the polishing tool 6” (p. 2; end of 2nd paragraph).  As seen in Fig. 1, the electrolyte is fed to hollow part 7, which has a smaller diameter than the diameter of the cylindrical polishing tool 6.  Thus, in order for the electrolyte to flow, the electrolyte must necessarily flow radially outward as the end of the polishing tool 6 is abutted against the workpiece 3.  Matsumoto discloses the hollow part 7 (Fig. 3) is the supply pipe (top paragraph of p. 3) and that it rotates with the polishing tool 6 (top paragraph of p. 3; “the jig 4 is rotatably and reciprocally arranged in the work (pipe) 3, and the polishing tool 6 rotates and reciprocates integrally with the jig 4.”)
In regards to claim(s) 11, Matsumoto discloses relative linear and/or rotational movement of the electrolyte carrier (p. 3, 2nd paragraph).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto as evidenced by Robot (https://www.britannica.com/technology/robot-technology; June 2020).
In regards to claim(s) 8, Matsumoto discloses the jig may be reciprocated back and forth and left and right (p. 3, 2nd paragraph) as well as rotated; in order to perform these motions, a robot (any automatically operated machine; as evidenced by Robot, p. 1) would necessarily be present as a human would not be capable of providing these precise movements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kraenzler (DE 102006060792 A1).
In regards to claim(s) 7, Matsumoto does not explicitly disclose moving the workpiece.
73, 74; abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Matsumoto with Kraenzler’s rotating workpiece because such is taught in the art; such a substitution would provide predictable results since both Matsumoto and Kraenzler pertain to electrochemical working with relative movement.  See MPEP 2141 III (B).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Carter (US 20150001093 A1).
In regards to claim(s) 9, Matsumoto does not explicitly disclose the workpiece being produced from additive manufacturing.
Carter pertains to ECM (para 1) and is therefore in the same field of endeavor as Matsumoto. Carter discloses a workpiece being produced from additive manufacturing (para 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Matsumoto with Carter’s workpiece that has been additively manufactured because Carter teaches ECM is known method for improving surface finish (Carter, para 3).
Response to Arguments
Applicant's amendments submitted 14 January 2021 are acknowledged and they overcome the previous 35 USC 112 rejections; however, the above prior art still read in the instant claims.  See rejection grounds above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794